 



Exhibit 10.14
AMENDMENT NO. 6
TO MASTER REPURCHASE AGREEMENT
          Amendment No. 6, dated as of September 18, 2006 (this “Amendment”),
among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“Buyer”), NEW CENTURY
MORTGAGE CORPORATION, NC CAPITAL CORPORATION, NC ASSET HOLDING, L.P., NEW
CENTURY CREDIT CORPORATION, LOAN PARTNERS MORTGAGE, LTD., KINGSTON MORTGAGE
COMPANY, LTD., COMPUFUND MORTGAGE COMPANY, LTD, WRT FINANCIAL LIMITED
PARTNERSHIP, PEACHTREE RESIDENTIAL MORTGAGE, L.P., RESIDENTIAL PRIME LENDING
LIMITED PARTNERSHIP, TEAM HOME LENDING, LTD., SUTTER BUTTES MORTGAGE, L.P.,
MIDWEST HOME MORTGAGE LTD, AUSTIN MORTGAGE, L.P., CAPITAL PACIFIC HOME LOANS,
L.P., GOLDEN OAK MORTGAGE, L.P., SCFINANCE LP, AD ASTRA MORTGAGE, LTD, HOME123
CORPORATION AND NEW CENTURY MORTGAGE VENTURES, LLC (each a “Seller” and,
collectively, the “Sellers”) and NEW CENTURY FINANCIAL CORPORATION, the
(“Guarantor”).
RECITALS
          The Sellers, the Buyer and the Guarantor are parties to that certain
Master Repurchase Agreement, dated as of December 22, 2004, as amended by
Amendment No. 1, dated as of August 26, 2005, Amendment No. 2, dated as of
September 2, 2005, Amendment No. 3, dated as of November 30, 2005, Amendment
No. 4, dated as of December 30, 2005 and Amendment No. 5, dated as of April 27,
2006 (the “Existing Repurchase Agreement”, as amended by this Amendment, the
“Repurchase Agreement”). The Guarantor is a party to that certain Guaranty (the
“Guaranty”), dated as of December 22, 2004, as the same may be amended from time
to time, by the Guarantor in favor of the Buyer. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement and the Guaranty.
          The Buyer, the Sellers and the Guarantor have agreed, subject to the
terms and conditions of this Amendment, that the Existing Repurchase Agreement
be amended to reflect certain agreed upon revisions to the terms of the Existing
Repurchase Agreement. As a condition precedent to amending the Existing
Repurchase Agreement, the Buyer has required the Guarantor to ratify and affirm
the Guaranty on the date hereof.
          Accordingly, the Buyer, the Sellers and the Guarantor hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:
          SECTION 1. Termination of Certain Sellers. As of the date hereof, each
of Golden Oak Mortgage, L.P., ScFinance LP and WRT Financial Limited Partnership
shall no longer be a Seller under the Repurchase Agreement. The Buyer hereby
releases each of Golden Oak Mortgage, L.P., ScFinance LP and WRT Financial
Limited Partnership from all of its obligations under the Existing Repurchase
Agreement other than those obligations which by their terms otherwise survive
the termination of the Repurchase Agreement which shall continue to

 



--------------------------------------------------------------------------------



 



bind Golden Oak Mortgage, L.P., ScFinance LP and WRT Financial Limited
Partnership. All references to “Seller” under the Repurchase Agreement shall be
deemed to exclude Golden Oak Mortgage, L.P., ScFinance LP and WRT Financial
Limited Partnership.
          SECTION 2. Definitions.
          2.1 Section 1 of the Existing Repurchase Agreement is hereby amended
by adding the following definitions in their proper alphabetical order:
          “40/30 Mortgage Loan” means a Mortgage Loan which has an original term
to maturity of not more than thirty years from commencement of amortization,
with a balloon payment in year thirty based upon a forty year amortization
schedule.
          “50/30 Mortgage Loan” means a Mortgage Loan which has an original term
to maturity of not more than thirty years from commencement of amortization,
with a balloon payment in year thirty based upon a fifty year amortization
schedule.
          “Escrow Holdback Loan” means a Mortgage Loan (a) as to which the
Seller has either not funded a portion of its proceeds or has funded such a
portion in escrow, with the disbursement of such portion conditioned upon the
satisfaction of the requirements of a written agreement specifying one or more
conditions relating to the completion, repair or refurbishment of property
covered by the Mortgage and (b) for which the related Mortgagor has a FICO score
greater than 620.
          “Manufactured Home Mortgage Loan” shall mean a Mortgage Loan
(a) secured by a Mortgaged Property which is a manufactured home and (b) for
which the related Mortgagor has a FICO score greater than 680.
          “Option ARM” means an adjustable rate mortgage with flexible payment
options (a) which the Mortgagor may pay a low rate for the initial Monthly
Payments and a substantially higher rate in the later years of such Mortgage;
(b) which is underwritten in accordance with the Underwriting Guidelines and
(c) for which the related Mortgagor has a FICO score greater than 660.
          2.2 Section 1 of the Existing Repurchase Agreement is hereby amended
by deleting the definition of “Mortgage Loan” in its entirety and replacing it
with the following definition:
          “Mortgage Loan” means any Escrow Holdback Loan, 40/30 Mortgage Loan,
50/30 Mortgage Loan, Manufactured Home Mortgage Loan, Option ARM, Forty-Year
Mortgage Loan, Co-op Loan, Sub-Prime Mortgage Loan, Exception Mortgage Loan,
Jumbo Mortgage Loan, Alt A Mortgage Loan, Second Lien Mortgage Loan, HELOC or
Conforming Mortgage Loan which is a fixed or floating-rate, one-to-four-family
residential mortgage or home equity loan evidenced by a promissory note and
secured by a mortgage, which satisfies the requirements set forth in the
Underwriting Guidelines and Section 14(b) hereof; provided, however, that,
except as expressly approved in writing by the Buyer, Mortgage Loans shall not
include any “high-LTV” loans (i.e., a mortgage loan having a loan-to-value ratio
in excess of 100% (or, with respect to High CLTV Mortgage Loans, 105%) or in
excess of such lower

 



--------------------------------------------------------------------------------



 



percentage set forth in the Underwriting Guidelines or with respect to Second
Lien Mortgage Loans, a combined loan-to value ratio in excess of the lower of
(i) the percentage specified in the Underwriting Guidelines or (ii) 100% (or,
with respect to High CLTV Mortgage Loans, 105%)) or any High Cost Mortgage
Loans, and provided, further, however, that the origination date with respect to
such Mortgage Loan is no earlier than ninety (90) days prior to the related
Purchase Date.
          SECTION 3. Schedules. Schedule 1 to the Existing Repurchase Agreement
is hereby amended by deleting subsections (h), (k), (r) and (jj) in their
entirety and replacing them with the following language:
          “(h) Location and Type of Mortgaged Property. The Mortgaged Property
is located in an Acceptable State as identified in the Custodial Mortgage Loan
Schedule and consists of a single parcel of real property with a detached single
family residence erected thereon, or a two- to four-family dwelling, or an
individual condominium unit in a low-rise condominium project, or an individual
unit in a planned unit development or a manufactured housing unit or a de
minimis planned unit development; provided, however, that any condominium unit
or planned unit development shall conform with the applicable Fannie Mae and
Freddie Mac requirements regarding such dwellings or shall conform to
underwriting guidelines acceptable to the Buyer in its sole discretion and that
no residence or dwelling is a mobile home. In the case of any Manufactured Home
Mortgage Loan, (i) such Manufactured Home Mortgage Loan conforms with the
applicable Underwriting Guidelines regarding mortgage loans related to
manufactured dwellings, (ii) the related manufactured dwelling is permanently
affixed to the land, (iii) the related manufactured dwelling and the related
land are subject to a Mortgage properly filed in the appropriate public
recording office and naming the Seller as mortgagee, (iv) the applicable laws of
the jurisdiction in which the related Mortgaged Property is located will deem
the manufactured dwelling located on such Mortgaged Property to be a part of the
real property on which such dwelling is located, and (v) such Manufactured Home
Mortgage Loan is (x) a qualified mortgage under Section 860G(a)(3) of the
Internal Revenue Code of 1986, as amended and (y) secured by manufactured
housing treated as a single family residence under Section 25(e)(10) of the
Code. No portion of the Mortgaged Property is used for commercial purposes;
provided, however, that the Mortgaged Property may be a mixed use property if
such Mortgaged Property conforms to underwriting guidelines acceptable to the
Buyer in its sole discretion.”
          “(k) Full Disbursement of Proceeds. Except with respect to HELOCs or
Escrow Holdback Loans, there is no further requirement for future advances under
the Mortgage Loan, and any and all requirements as to completion of any on-site
or off-site improvement and as to disbursements of any escrow funds therefor
have been complied with. All costs, fees and expenses incurred in making or
closing the Mortgage Loan and the recording of the Mortgage were paid, and the
Mortgagor is not entitled to any refund of any amounts paid or due under the
Mortgage Note or the Mortgage.”
          “(r) Origination; Payment Terms. The Mortgage Loan was originated by
or in conjunction with a mortgagee approved by the Secretary of Housing and
Urban Development pursuant to Sections 203 and 211 of the National Housing Act,
a savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution

 



--------------------------------------------------------------------------------



 



which is supervised and examined by a federal or state authority. Other than
with respect to HELOCs, principal and/or interest payments on the Mortgage Loan
commenced no more than 60 days after funds were disbursed in connection with the
Mortgage Loan. The Mortgage Interest Rate is adjusted, with respect to
adjustable rate Mortgage Loans, on each Interest Rate Adjustment Date to equal
the Index plus the Gross Margin (rounded up or down to the nearest .125%),
subject to the Mortgage Interest Rate Cap. Other than with respect to a HELOC,
or the Credit Line Agreement with respect to a HELOC, the Mortgage Note is
payable on the first day of each month in equal monthly installments of
principal and/or interest (subject to a balloon payment in the case of Balloon
Loans, 40/30 Mortgage Loans and 50/30 Mortgage Loans and subject to an “interest
only” period in the case of Interest Only Loans), which installments of
interest, with respect to adjustable rate Mortgage Loans are subject to change
on the Interest Rate Adjustment Date and with respect to Interest Only Loans are
subject to change on the Interest Only Adjustment Date, and due to the
adjustments to the Mortgage Interest Rate on each Interest Rate Adjustment Date,
with interest calculated and payable in arrears, sufficient to amortize the
Mortgage Loan fully by the stated maturity date, over an original term of not
more than 30 years from commencement of amortization (except with respect to any
Forty-Year Mortgage Loan, 40/30 Mortgage Loan or 50/30 Mortgage Loan). With
respect to HELOCs, the related Mortgagor may request advances up to the Credit
Limit within the first ten years following the date of origination. Each HELOC
will amortize within 30 years from the date of origination. The Due Date of the
first payment under the Mortgage Note is no more than 60 days from the date of
the Mortgage Note. The Mortgage Note is payable in Dollars.”
          “(jj) Capitalization of Interest. Other than with respect to Option
ARMs, the Mortgage Note does not by its terms provide for the capitalization or
forbearance of interest.”
          SECTION 4. Conditions Precedent. This Amendment shall become effective
as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:
          4.1 Delivered Documents. On the date hereof, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:
      (a) this Amendment, executed and delivered by the Guarantor and duly
authorized officers of the Buyer and the Sellers;
      (b) Amendment No. 6 to the Pricing Side Letter, executed and delivered by
duly authorized officers of the Buyer, the Sellers and the Custodian; and
      (c) such other documents as the Buyer or counsel to the Buyer may
reasonably request.
          SECTION 5. Representations and Warranties. Each Seller hereby
represents and warrants to the Buyer that it is in compliance with all the terms
and provisions set forth in the Existing Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 14 of the Existing Repurchase Agreement (except to the
extent that such representation or warranty expressly relates to an earlier
date).

 



--------------------------------------------------------------------------------



 



          SECTION 6. Joint and Several Obligations. Each of the Sellers and the
Buyer hereby acknowledge and agree that the Sellers are each jointly and
severally liable to the Buyer for all of their respective representations,
warranties and covenants hereunder and under the Side Letter.
          SECTION 7. Limited Effect. Except as expressly amended and modified by
this Amendment, the Existing Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.
          SECTION 8. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
          SECTION 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 10. Reaffirmation of Guaranty. The Guarantor hereby ratifies
and affirms all of the terms, covenants, conditions and obligations of the
Guaranty and acknowledges and agrees that such Guaranty shall apply to all of
the Obligations under the Repurchase Agreement, as it may be amended, modified
and in effect, from time to time.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the day and year
first above written.

              CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Buyer
 
       
 
  By:   /s/ Bruce S. Kaiserman
 
       
 
      Name: Bruce S. Kaiserman
 
      Title: Vice President
 
            NEW CENTURY MORTGAGE CORPORATION, as Seller
 
       
 
  By:   /s/ Kevin Cloyd
 
       
 
      Name: Kevin Cloyd
 
      Title: Executive Vice President
 
            NC CAPITAL CORPORATION, as Seller
 
       
 
  By:   /s/ Kevin Cloyd
 
       
 
      Name: Kevin Cloyd
 
      Title: President
 
            NC ASSET HOLDING, L.P., as Seller,
 
            By: NC DELTEX, LLC, its General Partner     By: NC CAPITAL
CORPORATION, its Sole Member
 
       
 
  By:   /s/ Kevin Cloyd
 
       
 
      Name: Kevin Cloyd
 
      Title: President

 



--------------------------------------------------------------------------------



 



              NEW CENTURY CREDIT CORPORATION, as Seller
 
       
 
  By:   /s/ Kevin Cloyd
 
       
 
      Name: Kevin Cloyd
Title: President
 
            LOAN PARTNERS MORTGAGE, LTD, as Seller
 
            By: Capital Standard Origination Company,
 
      Its General Partner
 
       
 
      /s/ Stergios Theologides
 
       
 
      Name: Stergios Theologides
 
      Title: Executive Vice President
 
            KINGSTON MORTGAGE COMPANY, LTD., as Seller
 
            By: CSOC XI, INC.,
 
      Its General Partner
 
       
 
      /s/ Stergios Theologides
 
       
 
      Name: Stergios Theologides
 
      Title: Executive Vice President
 
            COMPUFUND MORTGAGE COMPANY, LTD, as Seller
 
            By: CSOC XIV, INC.,
 
      Its General Partner
 
       
 
      /s/ Stergios Theologides
 
       
 
      Name: Stergios Theologides
 
      Title: Executive Vice President

 



--------------------------------------------------------------------------------



 



              PEACHTREE RESIDENTIAL MORTGAGE, L.P., as Seller
 
            By: CSOC XXV, INC.,
 
      Its General Partner
 
       
 
      /s/ Stergios Theologides
 
       
 
      Name: Stergios Theologides
 
      Title: Executive Vice President
 
            RESIDENTIAL PRIME LENDING LIMITED PARTNERSHIP, as Seller
 
            By: CSOC XXVII, INC.,
 
      Its General Partner
 
       
 
      /s/ Stergios Theologides
 
       
 
      Name: Stergios Theologides
 
      Title: Executive Vice President
 
            TEAM HOME LENDING LTD, as Seller
 
            By: CSOC XXXII, INC.,
 
      Its General Partner
 
       
 
      /s/ Stergios Theologides
 
       
 
      Name: Stergios Theologides
 
      Title: Executive Vice President
 
            SUTTER BUTTES MORTGAGE LP, as Seller
 
            By: CSOC XXXVIII, Inc.,
 
      Its General Partner
 
       
 
      /s/ Stergios Theologides
 
       
 
      Name: Stergios Theologides
 
      Title: Executive Vice President

 



--------------------------------------------------------------------------------



 



                  MIDWEST HOME MORTGAGE LTD, as Seller
 
                By: CSOC XXXVII, Inc.         Its General Partner
 
                    /s/ Stergios Theologides          
 
      Name:   Stergios Theologides
 
      Title:   Executive Vice President
 
                AUSTIN MORTGAGE, L.P., as Seller
 
                By: REALTOR BUILDER I, Inc.,         Its General Partner
 
                    /s/ Stergios Theologides          
 
      Name:   Stergios Theologides
 
      Title:   Executive Vice President
 
                CAPITAL PACIFIC HOME LOANS, L.P., as Seller
 
                By: REALTOR BUILDER II, Inc.,         Its General Partner
 
                    /s/ Stergios Theologides          
 
      Name:   Stergios Theologides
 
      Title:   Executive Vice President
 
                AD ASTRA MORTGAGE LTD, as Seller
 
                By: REALTOR BUILDER VI, INC.,         Its General Partner
 
                    /s/ Stergios Theologides          
 
      Name:   Stergios Theologides
 
      Title:   Executive Vice President

 



--------------------------------------------------------------------------------



 



                  HOME123 CORPORATION, as Seller
 
                By: /s/ Kevin Cloyd          
 
      Name:   Kevin Cloyd
 
      Title:   Executive Vice President
 
                NEW CENTURY MORTGAGE VENTURES, LLC, as Seller
 
                    /s/ Stergios Theologides          
 
      Name:   Stergios Theologides
 
      Title:   Executive Vice President
 
                NEW CENTURY FINANCIAL CORPORATION, as Guarantor
 
                By: /s/ Kevin Cloyd          
 
      Name:   Kevin Cloyd
 
      Title:   Executive Vice President

 



--------------------------------------------------------------------------------



 



                  Acknowledged and Agreed:
 
                WRT FINANCIAL LIMITED PARTNERSHIP, as Seller
 
                By: CSOC XXIII, INC.,         Its General Partner
 
                    /s/ Stergios Theologides          
 
      Name:   Stergios Theologides
 
      Title:   Executive Vice President
 
                GOLDEN OAK MORTGAGE, LP, as Seller
 
                By: REALTOR BUILDER III, Inc.,         Its General Partner
 
                    /s/ Stergios Theologides          
 
      Name:   Stergios Theologides
 
      Title:   Executive Vice President
 
                SCFINANCE LP, as Seller
 
                By: REALTOR BUILDER V, INC.,         Its General Partner
 
                    /s/ Stergios Theologides          
 
      Name:   Stergios Theologides
 
      Title:   Executive Vice President

 